                                1
                                2                                                                           JS-6
                                3
                                4
                                5
                                6
                                7
                                8   JOSEPH DOUGHERTY,                              CASE NO: 8:18-cv-01329-JLS-ADS

                                9                                                  ORDER FOR DISMISSAL OF
                                                 Plaintiff,                        ENTIRE ACTION
                               10
                                          VS.
                               11
                               12   UNITED OF OMAHA LIFE
                                    INSURANCE COMPANY and THE
Northridge, California 91324




                                    GRIFFIN CAPITAL EMPLOYEE
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street




                                    BENEFIT PLAN,
       (818) 886 2525




                               14
                                                 Defendants.
                               15
                               16
                               17         Pursuant to the stipulation of the parties, the above entitled action is dismissed
                               18   with prejudice. Each party shall bear its and his own fees and costs.
                               19
                               20
                               21   DATED: August 5, 2019                         JOSEPHINE L. STATON
                                                                                  ______________________________
                                                                                  Hon. Josephine L. Staton
                               22
                                                                                  U.S. District Court Judge
                               23
                               24
                               25
                               26
                               27
                               28


                                                          ORDER FOR DISMISSAL OF ENTIRE ACTION
